Citation Nr: 0935749	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
depression.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her husband.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1993 to March 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision 
that granted service connection and a 10 percent rating for 
depression, effective March 23, 2002.  By this decision, the 
RO also granted service connection and a noncompensable 
rating for a right knee disability (patellofemoral stress 
syndrome), effective March 23, 2002, and granted service 
connection and a noncompensable rating for a left knee 
disability (patellofemoral stress syndrome), effective March 
23, 2002.  

An October 2004 RO decision, in pertinent part, increased the 
rating for the Veteran's service-connected depression to 30 
percent, effective March 23, 2002.  Since that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The December 2002 RO decision (noted above) also addressed 
other matters that have not been listed.  In January 2003, 
the Veteran returned a notice of disagreement addressing 
numerous matters.  The RO issued a responsive statement of 
the case in December 2004.  In his February 2005 VA Form 9, 
the Veteran confined his appeal to the issues stated above.  
The record does not reflect that a timely substantive appeal 
has been submitted as to any other matters, thus, the Board 
does not have jurisdiction over those claims.  38 C.F.R. §§ 
20.200, 20.202, 20.302.

A February 2006 RO decision, in pertinent part, increased the 
rating for the Veteran's service-connected right knee 
disability to 10 percent, effective March 23, 2002, and 
increased the rating for her service-connected left knee 
disability to 10 percent, effective March 23, 2002.  The 
Board notes that in her February 2005 VA Form 9, the Veteran 
specifically indicated that she would be satisfied with a 10 
percent rating for both her right knee disability and for her 
left knee disability, respectively.  Consequently, the 
February 2004 RO decision represented a full grant of 
benefits as to those issues, and they are no longer before 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran was last afforded a VA psychiatric examination in 
February 2009.  The diagnoses were major depression, severe, 
recurrent, without psychotic features; cocaine abuse, in 
remission; and alcohol abuse in remission.  A Global 
Assessment of Functioning (GAF) score of 61 was assigned.  

The Board notes that the Veteran has received psychiatric 
treatment, including for suicide attempts, subsequent to the 
February 2009 VA psychiatric examination.  

For example, an April 2009 admission psychiatric evaluation 
report from the Mendota Mental Health Institute noted that 
the Veteran was sent by Dane County on an emergency detention 
because she attempted suicide by hanging.  It was noted that 
the emergency detention form indicated that the Veteran had 
been brought to a private detoxification center for 
detoxification from alcohol after she became aggressive and 
attempted suicide by hanging herself.  The report indicated 
that while at the detoxification center, the Veteran 
fashioned a noose out of her pillowcase and again attempted 
to hang herself from a bed.  The diagnoses included 
depression, not otherwise specified; rule out bipolar 
disorder, not otherwise specified; rule out substance-induced 
mood disorder; generalized anxiety disorder; rule out post-
traumatic stress disorder (PTSD); and cannabis abuse.  A GAF 
score of 33 was assigned at that time.  

Additionally, at the April 2009 Board hearing, the Veteran 
testified that she had received recent treatment at the 
Madison, Wisconsin VA Medical Center.  The Veteran 
specifically reported that she had received treatment at that 
facility since January 2009.  The Board notes that the most 
recent VA treatment reports of record from the Madison, 
Wisconsin VA Medical Center are dated in January 2009.  

The Board observes that the Veteran has not been afforded a 
VA psychiatric examination since her suicide attempts in 
April 2009.  Additionally, the record clearly raises a 
question as to the current severity of her service-connected 
depression.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Also, as noted above, the Veteran has reported that she has 
received recent treatment at the Madison, Wisconsin VA 
Outpatient Clinic.  As there are possible further treatment 
records, including VA treatment records, that may be 
pertinent to the Veteran's claim, they should be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's VA 
treatment records, which are not already 
in the claims folder, concerning her 
reported treatment for psychiatric 
problems, and dated since January 2009, 
from the Madison, Wisconsin VA Medical 
Center.  

2.  Ask the Veteran to identify all other 
medical providers who have treated her for 
psychiatric problems since January 2009.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of any 
related medical records which are not 
already in the claims folder.  

3.  Have the Veteran undergo a VA 
examination to determine the current 
severity of her service-connected 
depression.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms of the service-
connected depression should be reported 
in detail (including all information 
necessary for rating the disability under 
Diagnostic Code 9434).  

4.  Thereafter, review the Veteran's claim 
for entitlement to an initial rating 
higher than 30 percent for depression.  If 
the claim is denied, issue a supplemental 
statement of the case to the Veteran and 
her representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




